Beckworth, Judge:
The merchandise involved in these cases consists of carrying cases for badminton equipment imported from Japan and entered at the port of Portland, Oregon, in 1964 and 1965. The badminton equipment was assessed with duty at 14 per centum ad valorem under item 734.50 of the Tariff Schedules of the United States, and the cases at 20 per centum ad valorem under item 706.60 as luggage or handbags. It is claimed that the containers are dutiable at the same rate as the equipment.
These cases have been submitted on a stipulation of counsel for the respective parties reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise represented by the items marked “A” and initialed JPD by J. P. Dwyer on the invoices accompanying the entries covered by the protests enumerated in Schedule A annexed hereto and made a part hereof, and assessed with duty at 20% ad valorem under Item 706.60 of the Tariff Schedules of the United States, consists of usual containers sold at retail with the badminton sets which were imported therewith.
2. That said protests are abandoned as to all other merchandise.
3. That the merchandise covered by the entries enumerated in Schedule A annexed hereto was entered or withdrawn from warehouse *345after August 31, 1963, the effective date of the Tariff Schedules of the United States, and before December 7, 1965, Public Law 89-241.
4. That said protests were filed on all of the entries enumerated in said Schedule A, under Section 514 of the Tariff Act of 1930, within 60 days after the dates of liquidation thereof, and that said protests were pending for decision by this Court on October 7,1965, the date of enactment and/or on December 7, 1965, the effective date of the Tariff Schedules Technical Amendments Act of 1965, Public Law 89-241, 89th Congress.
5. That within 120 days after the daite of enactment of said Public Law 89-241, a request was filed with the Collector of Customs at the port of entry, for liquidation or reliquidation of each of the entries enumerated in Schedule A and for classification of said merchandise in accordance with Section 4 of said Public Law 89-241 at 14% ad valorem under Item 734.50 of the Tariff Schedules of the United States.
6. That the protests enumerated in the annexed Schedule of Cases may be submitted on this stipulation, the same being limited to the merchandise as aforesaid.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the appropriate customs officer on the invoices accompanying the entries covered by the protests enumerated in schedule A, annexed hereto and made a part hereof, is subject to duty in accordance with said section 4, Tariff Schedules Technical Amendments Act of 1965, at 14 per centum ad valorem under item 734.50, Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
The protests are sustained and judgment will be entered for the plaintiff.